DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 1, 2, 4, 11-12, 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0147824) in view of Lee et al (US 2018/0130435).
	As to claim 1, Lee (824) teaches a gate driving circuit comprising: 
a first type of stage circuit (SRC1, fig. 3) including a first carry output circuit (circuit including TR15 and TR11, fig. 4) receiving a first clock signal (CKV, fig. 4) and a first low-level voltage (VSS2, fig. 4) and outputting a first carry signal to a first carry output node (CR, fig. 3), and a first gate output circuit (circuit including TR1 and TR2, fig. 4) receiving the first clock signal (CKV, fig. 4) and the first low-level voltage (VSS2, fig. 4) and outputting a first gate signal to a first gate output node (G1, fig. 3);
 a second type of stage circuit (SRC2, fig. 3) including a second carry output circuit (circuit including TR15 and TR11, fig. 4, [0029] FIG. 4 is a circuit diagram showing a driving stage of FIG. 3) receiving a carry clock signal (CRK-1, fig. 4)  and a second low-level voltage (VSS2, figs. 3 and 4) and outputting a second carry signal to a second carry output node (CR of SRC2, fig. 3), and a second gate output circuit (circuit including TR1 and TR2, fig. 4, [0029]) receiving a second clock signal (CKVB, fig. 3) and the first low-level voltage (VSS2, fig. 4) and outputting a second gate signal to a second gate output node (G2, fig. 3); and

Lee (824) does not teach a bias transistor as claimed
However, Lee (435) teaches a bias transistor (T31, fig. 5) for supplying, when turned on, a bias voltage to a shield metal positioned to overlap with a semiconductor layer of a specific transistor among a plurality of transistors included in the first type of stage circuit ([0183] the third holding transistor T31 provides the back bias voltage VBB to the compensation terminal TG in response to a switching signal output from the second node A, [0138] The second control end of the second output transistor T15 is connected to the compensation terminal TG, fig. 5).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Lee (824), back-biasing a transistor, as suggested by Lee (435) in order to reduce a leakage current ([0175]).

As to claim 2, Lee (824) in view of Lee (435) teaches the gate driving circuit, wherein the first carry output circuit (Lee (824):  circuit including TR15 and TR11, fig. 4) comprises a first carry pull-up transistor (Lee (824):  TR15, fig. 4) to which the first clock signal is input (Lee (824):  CKV, fig. 4) and a first carry pull-down transistor (Lee (824):  TR11, fig. 4) to which the first low-level voltage is input (Lee (824):  VSS2, fig. 4), and outputs the first carry signal to the first carry output node to which the first carry pull-up transistor and the first carry pull-down transistor are connected (Lee (824):  CR, fig. 3 and fig. 4), wherein the first gate output circuit comprises (Lee (824):  circuit including TR1 and TR2, fig. 4) a first gate pull-up transistor (Lee (824):  TR1, fig. 4) to which the first clock signal is input (Lee (824):  CKV, fig. 4) and a first gate pull-down transistor (Lee (824):  TR2, fig. 4) to which the first low-level voltage is input (Lee (824):  VSS2, fig. 4), and outputs the first gate signal to the first gate output node to which the first gate pull- up transistor and the first gate pull-down transistor are connected (Lee (824):  Gk, fig. 4), wherein the second carry output circuit (Lee (824):  circuit including TR15 and TR11, fig. 4, [0029] FIG. 4 is a circuit diagram showing a driving stage of FIG. 3) comprises a second carry pull-up transistor (Lee (824):  TR15, fig. 4) to which the carry clock signal is input (Lee (824):  CRK-1, fig. 4) and a second carry pull-down transistor (Lee (824):  TR11, fig. 4) to which the second low- level voltage is input (Lee (824):  VSS2, figs. 3 and 4), and outputs the second carry signal to the second carry output node to which the second carry pull-up transistor and the second carry pull-down transistor are connected (Lee (824):  CR of SRC2, fig. 3, fig. 4), and wherein the second gate output circuit comprises (Lee (824):  circuit including TR1 and TR2, fig. 4, [0029])  a second gate pull-up transistor (Lee (824):  TR1, fig. 4) to which the second clock signal is input (Lee (824):  CKVB, fig. 3) and a second gate pull-down transistor (Lee (824):  TR2, fig. 4) to which the first low-level voltage is input (Lee (824):  VSS2, fig. 4), and outputs the second gate signal to the second gate output node to which the second gate pull-up transistor and the second gate pull-down transistor are connected (Lee (824):  G2, fig. 3, fig. 4).  

As to claim 4, Lee (824) in view of Lee (435) teaches the gate driving circuit, wherein the bias transistor supplies, when turned on, the bias voltage to a shield metal positioned to overlap with a semiconductor layer of the first carry pull-up transistor as the specific transistor included in the first type of stage circuit (Lee (435): [0183] the third holding transistor T31 provides the back bias voltage VBB to the compensation terminal TG in response to a switching signal output from the second node A, [0138] The second control end of the second output transistor T15 is connected to the compensation terminal TG, fig. 5).  


As to claim 11, Lee (824) in view of Lee (435) teaches the gate driving circuit, wherein the bias transistor is controlled to be turned on/off based on another carry signal or a start signal input to the second type of stage circuit (Lee (435): [0101] A control terminal CT of each of the plurality of driving stages SRC1 to SRCn is electrically connected to a carry terminal CR of the next driving stage thereof, and receives a carry signal of the next driving stage thereof, fig. 12).  

As to claim 12, Lee (824) in view of Lee (435) teaches the gate driving circuit, further comprising a bias capacitor connected between the shield metal and the first gate output node (Lee (435): it is well known that parasitic capacitor is formed between any two charged conductors).  

As to claim 14, Lee (824) in view of Lee (435) teaches the gate driving circuit, wherein the specific transistor is a coplanar type (Lee (435): [0146], fig. 6).  

As to claim 15, Lee (824) in view of Lee (435) teaches the gate driving circuit, wherein, when the bias voltage is applied to the shield metal, a voltage difference between a source node and a gate node of the specific transistor is less than zero (Lee (435): [0108] The back bias voltage VBB has a voltage level that is lower than the first ground voltage VSS1 and the second ground voltage VSS2 . Note that applying voltage VSS1, which is lower than the ground voltage, on the gate of the transistor will completely turns off the transistor and eliminating the voltage difference between the gate and the source ).  

As to claim 17, Lee (824) teaches a display device comprising:
 a substrate (fig. 1, [0048]); 
a first gate line and a second gate line disposed on the substrate (GL1-GLn, fig. 1); and
 a gate driving circuit for outputting a first gate signal to the first gate line and outputting a second gate signal to the second gate line ([0053]), 
wherein the gate driving circuit comprises: 
a first type of stage circuit (SRC1, fig. 3) including a first carry output circuit (circuit including TR15 and TR11, fig. 4) receiving a first clock signal (CKV, fig. 4) and a first low-level voltage (VSS2, fig. 4) and outputting a first carry signal to a first carry output node (CR, fig. 3), and a first gate output circuit (circuit including TR1 and TR2, fig. 4) receiving the first clock signal (CKV, fig. 4) and the first low-level voltage (VSS2, fig. 4) and outputting the first gate signal to the first gate line through a first gate output node (G1, fig. 3); 
a second type of stage circuit (SRC2, fig. 3) including a second carry output circuit (circuit including TR15 and TR11, fig. 4, [0029] FIG. 4 is a circuit diagram showing a driving stage of FIG. 3) receiving a carry clock signal (CRK-1, fig. 4) and a second low-level voltage (VSS2, figs. 3 and 4) and outputting a second carry signal to a second carry output node (CR of SRC2, fig. 3), and a second gate output circuit (circuit including TR1 and TR2, fig. 4, [0029]) receiving a second clock signal (CKVB, fig. 3) and the first low-level voltage (VSS2, fig. 4) and outputting the second gate signal to the second gate line through a second gate output node (G2, fig. 3);
Lee (824) does not teach a bias transistor as claimed
However, Lee (435) teaches a bias transistor (T31, fig. 5) for supplying, when turned on, a bias voltage to a shield metal positioned to overlap a semiconductor layer of a specific transistor among a plurality of transistors included in the first type of stage circuit ([0183] the third holding transistor T31 provides the back bias voltage VBB to the compensation terminal TG in response to a switching signal output from the second node A, [0138] The second control end of the second output transistor T15 is connected to the compensation terminal TG, fig. 5).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Lee (824), back-biasing a transistor, as suggested by Lee (435) in order to reduce a leakage current ([0175]).


As to claim 18, Lee (824) in view of Lee (435) teaches the display device, wherein, among the first gate line and the second gate line, one is an odd-numbered gate line and another is an even-numbered gate line (Lee (824): fig. 1 illustrates a plurality of gate lines GL1-GLn).  

3.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0147824) in view of Lee et al (US 2018/0130435) and further in view of Feng et al (US 20210142713).
As to claim 8, Lee (824) in view of Lee (435) teaches the gate driving circuit, wherein the first type of stage circuit (Lee (824): SRC1, fig. 3) further comprises a first Q node charging transistor (Lee (824): TR4, fig. 4) for charging a gate node of the first gate pull-up transistor (Lee (824):  TR1, fig. 4) and a first Q node discharging transistor (Lee (824): TR6, fig. 4) for discharging a gate node of the first gate pull- up transistor (Lee (824):  TR1, fig. 4), wherein the second type of stage circuit (Lee (824): SRC2, fig. 3) further comprises a second Q node charging transistor (Lee (824): TR4, fig. 4, fig. 3) for charging a gate node of the second gate pull-up transistor (Lee (824):  TR1, fig. 4, fig. 3) and a second Q node discharging transistor (Lee (824): TR6, fig. 4, fig. 3) for discharging a gate node of the second gate pull-up transistor (Lee (824):  TR1, fig. 4), 
Lee (824) in view of Lee (435) does not teach a third clock signal and a fourth clock signal as claimed.
However, Feng teaches  wherein a third clock signal is input to a gate node of the first gate pull-down transistor, and a fourth clock signal is input to a gate node of the second gate pull-down transistor ([0091] A gate of the first transistor M1 is configured to be coupled to the first clock signal terminal CLKA to receive the first clock signal, fig. 5, fig. 16).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Lee (824) and Lee (435), a third and fourth clock signal, as suggested by Feng in order to control the level of the second node and pull down the second node Qb to a non-operating potential ([0071]).

4.	Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0147824) in view of Lee et al (US 2018/0130435) and further in view of Hao (US 2018/0374442).
	As to claim 19, Lee (824) in view of Lee (435) does not teach the display device as claimed.
	However, Hao teaches the display device, wherein the substrate comprises a display area (where pixels P are located in fig. 1) and a non-display area outside the display area (when GOA circuits are located in fig. 1), wherein the non-display area comprises a first non-display area positioned on one side of the display area (left side of GOA in fig. 1, [0045]) and a second non-display area positioned on another side of the display area (right side of GOA in fig. 1, [0045]), and wherein, among the first type of stage circuit and the second type of stage circuit, one is connected to or disposed in the first non-display area, and another is connected or disposed in the second non-display area (as seen in fig. 1, [0045]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Lee (824) and Lee (435), the display structure, as suggested by Hao in order to save the height occupied by the GAO circuit and “the number of the high-frequency signal CK required for driving the GOA circuit can be reduced by half, then, the side border of the scan line side can be greatly reduced” [0045].

	As to claim 20, Lee (824) in view of Lee (435) does not teach the display device as claimed.
However, Hao teaches the display device, wherein the substrate comprises a display area (where pixels P are located in fig. 1) and a non-display area outside the display area (when GOA circuits are located in fig. 1), wherein the non-display area comprises a first non-display area positioned on one side of the display area (left side of GOA in fig. 1, [0045]) and a second non-display area positioned on another side of the display area (right side of GOA in fig. 1, [0045]), wherein the first type of stage circuit and the second type of stage circuit are connected to or disposed in the first non-display area, and another stage circuit of the first type and another stage circuit of the second type are connected or disposed in the second non-display area (as seen in fig. 1, [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Lee (824) and Lee (435), the display structure, as suggested by Hao in order to save the height occupied by the GAO circuit and “the number of the high-frequency signal CK required for driving the GOA circuit can be reduced by half, then, the side border of the scan line side can be greatly reduced” [0045].

Allowable Subject Matter
5.	Claims 3, 5-7, 9-10, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/           Examiner, Art Unit 2628  
/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628